Citation Nr: 0817848	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated at 30 percent disabling 
from June 21, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The veteran had active military service from July 1987 to 
June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in October 2007.  A transcript of 
that hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, June 21, 2005.

In an April 2007 statement, the veteran noted that her PTSD 
had worsened, and at her October 2007 hearing, the veteran 
also argued that her PTSD symptoms had progressively 
worsened.  Specifically, she noted that she experienced 
flashbacks of an in-service sexual assault, and she reported 
having anxiety attacks and panic attacks at least two to 
three times a week, nightmares once or twice a week.  She 
said that her medications had been increased, and she stated 
that if she did not take her medications, she became a 
"basket" case.  She noted that when her symptoms were 
worse, she often experienced highs and lows, stating that it 
was very hard for her to stay calm, and noted that she tended 
to isolate herself, and would not leave the house.  For 
example, she stated that she would not even go to the grocery 
store unless her husband was with her, and stated that she 
did not go out at night.  She also reported that she had 
crying spells about four times per week.  Regarding social 
interactions, she reported that she did not have any friends, 
did not attend family events such as reunions, and stated 
that she did not interact with others because she was unable 
to let anybody else in.  The veteran also reported that since 
her last PTSD evaluation and rating, she had been prescribed 
a new medication to calm her down.

Outpatient treatment notes from the Myrtle Beach Outpatient 
VA clinic, Charleston VAMC dated from November 2004 through 
June 2006, and from November 2006 through July 2007, contain 
psychiatric progress notes, the most recent of which is dated 
in June 2007, and diagnosed the veteran with depression and 
adult attention deficit disorder.  There were no auditory or 
visual hallucinations or delusions, no suicidal or homicidal 
ideations or plan, and the veteran's affect was congruent 
with her mood.  Memory and concentration were fair.  At this 
examination, the veteran stated that her psychiatric 
medications were helping, and denied feelings of 
helplessness, depressive episodes, or extreme anxiety.  She 
noted that she was better able to focus, and regarding social 
interactions, she stated that she was active in church and 
spiritual groups, and noted that she had been coaching 
softball.  The veteran did report having difficulty with her 
14-year old daughter, specifically regarding drugs and her 
friends.  A GAF score of 55 was assigned.

In this case, the most recent VA PTSD compensation 
examination that relates to the veteran's current level of 
disability was conducted in September 2005.  At this 
examination the veteran noted depression, nightmares, re-
living of traumatic experiences, crying at night, and a 
suicide attempt.  She reported that her symptoms were 
frequent and severe, and she discussed her sexual assault on 
board a ship, noting that since that event, not a day went by 
without some reminder, and she reported that a metal smell 
brings her right back to the ship.  At this examination, she 
noted no suicidal or homicidal thoughts, denied memory loss 
or impairment, and noted that she experienced panic attacks, 
which included an inability to breathe and accelerated blood 
pressure.  The examiners diagnosed the veteran with PTSD and 
assigned her a GAF of 60.

Considering that the veteran has argued that her PTSD has 
worsened since her last VA compensation examination, the 
Board finds it necessary to secure another examination to 
ascertain the veteran's current level of disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted). 

The Board will therefore remand to seek relevant treatment 
records, and to afford the veteran a new VA examination in 
order to determine her current level of disability.

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to her claim, including any 
additional records from the Myrtle Beach 
outpatient clinic dated from July 2007 
onward, which may contain treatment 
reports regarding the veteran's PTSD.  If 
the records cannot be obtained, the 
veteran and her representative should be 
notified and given an opportunity to 
obtain the records.

2.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current level of disability caused by 
the veteran's service-connected PTSD.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examiner should make findings necessary 
to apply the rating criteria.  A global 
assessment of functioning (GAF) score 
should be assigned, and the examiner 
should explain its meaning in the context 
of the rating criteria.  If psychiatric 
disorder other than PTSD is diagnosed, to 
the extent feasible, the examiner should 
describe the effect of PTSD only.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



